Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sniderman (6,265,035) in view of Wiener (4,899,473) or Schovee (4,489,512).  Regarding claim 1, Sniderman discloses an ornament construction comprising a base board (12, 112), a cut-out opening (12a) through the base board defined by a perimeter and a puzzle element (14, 16; 114, 116) defined by an edge that is complimentary to the cut-out opening of the base board such that the edge of the puzzle element lies flush against the perimeter of the opening when the puzzle element is inserted into the cutout opening. Note Figures 1-6 of Sniderman. Further, note column 3, lines 1-5 stating that wire loops, string, elastic cord, rubber bands and other known structure for hanging small items may be used for extending through the opening (18) in the puzzle element for hanging purposes. The string and cord are seen as ribbons as recited.
Regarding the limitation for the paper element flush against the back surface of the base board as recited, it is noted that Sniderman lacks the teaching for the paper element. The references to Wiener and Schovee both teach that it is well known in the art of picture frames to apply a paper backing to the frame using an adhesive. Note Figure 2 and column 2, lines 56-63 of Wiener teaching a backboard (22) of stiff paper applied to the back of frame (12) by glue lines (26) to brace and support frame. Note Figures 1 and 2a and column 2, lines 47-51 of Schovee teaching a paper backing material attached to the frame by glue to provide a dust 
Regarding claim 2, note Figure 2A of Sniderman showing a plurality of openings in the puzzle ornament for the purpose of hanging and displaying the ornament.
Regarding claim 8, the ornament is capable of being used as a coaster and thus meets the claim limitation. Note column 2, lines 60-62 of Sniderman stating that the ornament is the size of a drink coaster.
Regarding claim 10, note column 2, lines 26-32 stating that the ornament is made from wood. It would have been obvious to one of ordinary skill in the art to use balsa, birch, oak, maple, pine, cedar or poplar for the wood in order to take advantage of that wood’s particular physical characteristics such as pine’s inexpensive cost and ease of use.
Regarding claim 11, note column 3, lines 1-5 of Sniderman stating that wire loops, string, elastic cord, rubber bands and other known structures for hanging small items may be used for extending through the opening (18) in the puzzle element for hanging purposes.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sniderman (6,265,035) in view of Wiener (4,899,473) or Schovee (4,489,512), each further in view of Heflin (9,272,062). Regarding claim 4, the combination of Sniderman in view of Wiener or Schovee teaches an ornament, however, they lack the teaching for the ornament to be used as .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sniderman (6,265,035) in view of Wiener (4,899,473) or Schovee (4,489,512), each further in view of Rezny (US 2016/0213186).  Regarding claim 9, it is noted that Sniderman teaches that the ornament is the size of a drink coaster. Note column 2, lines 60-62 of Sniderman. Thus, the ornament of Sniderman is of a size that is capable of being placed on a refrigerator. However, Sniderman lacks the teaching for forming the ornament as a refrigerator magnet.
Rezny reveals that it is known in the art of ornaments to form the ornament with a magnet. Note Figure 5 and claim 5 of Rezny. Further, note Figure 1 and paragraph [0016] stating that the ornament has a ribbon or hook (9) for hanging purposes. It would have been obvious to one of ordinary skill in the art to provide the ornament of Sniderman with a magnet therein in order to provide an alternative means for displaying the ornament rather than hanging.  With the magnet, the ornament of Sniderman is obviously capable of being used as a refrigerator magnet as recited.
Response to Arguments
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive.  Regarding the combination of Sniderman in view of Wiener or Schovee, the applicant contends that the modification of Sniderman to provide the paper element across the back surface of the base board prevents the ornament from performing its intended purpose, namely the rotation of the pieces relative to each other.  However, this argument is not . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B WONG/Primary Examiner, Art Unit 3711